Citation Nr: 0636254	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System in Fort 
Harrison, Montana


THE ISSUE

The propriety of charging the veteran a $50 outpatient 
copayment for urology clinic services.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from April 1944 to May 1946 
and from April 1947 to June 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Health Care System (HCS) in Fort Harrison, Montana.  


FINDING OF FACT

The veteran does not have a compensable service-connected 
disability or any special eligibility attributes to qualify 
him for an improved priority group, based on his level of 
income, other than priority category group 8.


CONCLUSION OF LAW

Copayments for specialty clinic visits were appropriately 
charged to the veteran.  38 U.S.C.A. § 1710 (West 2002); 38 
C.F.R. § 17.108 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence the claimant is to 
provide and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also advise the claimant to submit any 
additional information in his possession that would support 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  In this case, in letters dated in December 
2003, February 2004, and May 2004, the HCS provided the 
veteran with the required notification.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, there is no indication of any outstanding 
private evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2006).  Given the nature 
of the issue on appeal, a VA medical examination is obviously 
not necessary.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006).  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or development action is necessary in 
this case.

In any event, as set forth in more detail below, the 
pertinent facts in this case are not in dispute.  Rather, 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

Analysis

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system. 38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

There are eight possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a 
singular or combined rating of 50 percent 
or more based on one or more service- 
connected disabilities or 
unemployability.

Category (2) is for veterans with a 
singular or combined rating of 30 percent 
or 40 percent based on one or more 
service-connected disabilities.

Category (3) is for veterans who are 
former prisoners of war; for veterans 
awarded the Purple Heart; for veteran 
with a singular or combined rating of 10 
percent or 20 percent based on one or 
more service-connected disabilities; for 
veterans who were discharged or released 
from active military service for a 
disability incurred or aggravated in the 
line of duty; veterans who receive 
disability compensation under 38 U.S.C.A. 
§ 1151; for veterans whose entitlement to 
disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only 
to the extent that such veterans' 
continuing eligibility for that care is 
provided for in the judgment or 
settlement described in 38 U.S.C.A. § 
1151; for veterans whose entitlement to 
disability compensation is suspended 
because of the receipt of military 
retired pay; and for veterans receiving 
compensation at the 10 percent rating 
level due to multiple noncompensable 
service-connected disabilities that 
clearly interfere with normal 
employability.

Category (4) is for veterans who receive 
increased pension based on their need for 
regular aid and attendance or by reason 
of being permanently housebound and other 
veterans who are determined to be 
catastrophically disabled by the Chief of 
Staff (or equivalent clinical official) 
at the VA facility where they were 
examined.

Category (5) is for veterans not covered 
by Categories (1) through (4) who are 
unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 
1722(a).

Category (6) is for veterans of the 
Mexican border period or of World War I; 
for veterans solely seeking care for a 
disorder associated with exposure to a 
toxic substance or radiation, for a 
disorder associated with service in the 
Southwest Asia theater of operations 
during the Gulf War, or for any illness 
associated with service in combat in a 
war after the Gulf War or during a period 
of hostility after November 11, 1998; and 
for veterans with 0 percent service- 
connected disabilities who are 
nevertheless compensated, including 
veterans receiving compensation for 
inactive tuberculosis.

Category (7) is for veterans who agree to 
pay to the United States the applicable 
co-payment determined under 38 U.S.C.A. § 
1710(f) and 1710(g) if their income for 
the previous year constitutes "low 
income" under the geographical income 
limits established by the U.S. Department 
of Housing and Urban Development for the 
fiscal year that ended on September 30 of 
the previous calendar year. See 42 
U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not 
included in priority category 4 or 7, who 
are eligible for care only if they agree 
to pay to the United States the 
applicable co- payment determined under 
38 U.S.C.A. § 1710(f) and 1710(g).

With respect to copayments, 38 C.F.R. § 17.108 provides that 
a specialty care outpatient visit is subject to a $50 
copayment.  The regulation defines a specialty care 
outpatient visit as an episode of care furnished in a clinic 
that does not provide primary care, and is only provided 
through a referral.  A note to § 17.108 indicates that the 
requirement that a veteran agree to pay the copayment would 
be met by submitted a VA Form 10-10EZ, which is the 
application form for enrollment in the VA healthcare system 
and also is the document used for providing means-test 
information annually.   

In the instant case, the veteran does not dispute that he is 
liable to make copayments to VA.  He asserts, however, that 
he should not be charged the copayment for a specialized care 
visit for treatment by a VA urology clinic.  He disagrees 
with VA's interpretation of what constitutes a specialized 
care visit.  He has pointed out that since his first visit to 
the urology clinic, a referral was not required, and that he 
made subsequent appointments directly with the urology 
clinic.  He maintains that his visits to the urologist do not 
meet the criteria necessary to be classified as a specialty 
care outpatient visit.  

VHA Directive 2003-057 (October 6, 2003) notes that copayment 
designations are updated on an annual basis to coincide with 
changes made to Decision Support System (DSS) Identifiers, 
also known as stop codes.  The use of such stop code 
designations and the related copayments are consistent for 
all facilities.  Attachment B of the directive lists 
appropriate copayment assignments.  The attachment indicates 
that the urology clinic is designated as a specialty clinic, 
which is associated with a specialty copayment of $50.  

The VHA directive is based on 38 C.F.R. § 17.108.  The United 
States Supreme Court has held that in interpreting an 
administrative regulation, the administrative construction 
becomes of controlling weight unless it is plainly erroneous 
or inconsistent with the regulation.  Bowles v. Seminole Rock 
& Sand Co., 325 U.S. 410, 414 (1945).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that deference should be given to VA's interpretations of its 
own regulations.  In the instant case, the regulation 
indicates that specialty care is generally provided through a 
referral, but goes on to state that a specialty care 
outpatient visit as an episode of care furnished in a clinic 
that does not provide primary care, and is only provided 
through a referral.  VHA directive 2003-057, which is based 
on § 17.108, is neither plainly erroneous nor inconsistent 
with the regulation.  As such, the Board concludes that the 
veteran was charged the appropriate copayment for specialty 
care.  Accordingly, the appeal is denied.

The Board also notes that the veteran has reported that he 
did receive a referral the first time he was seen at the 
clinic.  That fact is adequate to establish that the clinic 
is not a primary care clinic.  The regulation requires a 
referral.  The regulation does not establish that a referral 
must be issued for each visit.


ORDER

The veteran was appropriately charged $50 outpatient 
copayments for urology clinic services.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


